783 N.W.2d 119 (2010)
GRIEVANCE ADMINISTRATOR, Petitioner-Appellant,
v.
Dianne L. BAKER, Respondent-Appellee.
Docket No. 140619.
Supreme Court of Michigan.
June 25, 2010.

Order
On order of the Court, the application for leave to appeal is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN and YOUNG, JJ., would grant leave to appeal.
WEAVER, J., not participating. I abstain from voting on any items dealing with the Judicial Tenure Commission (JTC) and/or the Attorney Grievance Commission (AGC) to avoid any appearance that I could be trying to affect the outcome of the referrals of me to the JTC and AGC by Justices Corrigan, Young and Markman.